DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Claims 1-3 and 10 are pending.  Claims 4-9 and 11-16 are canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tranchant et al. (US 2009/0194474), and further in view of Beavan (US 4,332,691), Willey et al. (US 2004/0266648), Akat et al. (J. of Polymer Sci.: Part A: Polymer Chemistry, vol. 48, 2109-2114, 2010), Meine et al. (US 2009/0170744), and Muller (US 2013/0032610).
Regarding Claim 1:  Tranchant teaches a package for a treatment composition comprising: 
a container (Fig. 1, element 14); 
a dispensing assembly (Fig. 2, element 14) in fluid communication with said container; 
a treatment composition (element 11) comprising a photoactivator [0028, 0051], said treatment composition releasably contained in said container; and 
a light (element 32) joined to said container or said dispensing assembly, 
wherein the dispensing assembly comprises a pump [0037], the pump comprising:
a tube (Fig. 2, element 22) in fluid communication with said treatment composition; 
a dispensing outlet (element 36); and 
a dispensing chamber (element 34) providing fluid communication between said tube and said dispensing outlet; 
wherein said light is disposed to emit light upon said dispensing chamber [0042], wherein said pump comprises a trigger operatively related to the pump, wherein said trigger comprises a switch for said light (Fig. 2, elements 28, 42A, 42B; [0046]).
Tranchant does not expressly disclose that the photoactivator is thioxanthone, nor does he teach sodium chlorite as a benefit active precursor and titanium dioxide.  However, Beavan 
Further, Meine teaches a fabric care composition including titanium dioxide in the amount from about 0.01 – 5 wt.% [0102] as a photobleaching agent [0002]. Since Beavan suggests the use of photobleaching agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Beavan with titanium dioxide with a reasonable expectation of successfully producing an enhanced photobleach product given that Meine teaches titanium dioxide as a useful photobleaching agent for fabric care compositions.
Regarding the amounts of the composition components, it is noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 (I)).
Since Tranchant discloses that the dispensing assembly is suitable for any composition that is sufficiently fluid to be dispensed through a duct [0002], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Tranchant with a treatment composition comprising the sodium chlorite, thioxanthone, and titanium dioxide, in order to treat a fabric, as suggested by Beavan in view of Willey and Meine.  
Further, since the composition taught by the combination of the cited combined prior art comprises the same elements as the claimed composition, said composition is adapted to be irradiated after said treatment composition has left said package, as claimed. 
Although Tranchant does not expressly teach that the container is opaque, he does teach that the fluids contained in the container are activated by irradiation, and that it is important to conserve the inactive form while stored in the container before use [0005, 0055].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prior art device by providing an opaque container which reduces visible transmittance by more than 95%, in order to shield the stored fluid from being prematurely activated, as suggested by Tranchant.
Although Tranchant is silent as to the dispensing chamber being translucent, he teaches that the dispensing chamber is configured to allow light to pass through in order to irradiate the fluid therein.  Muller teaches a similar dispensing assembly in which the fluid is irradiate just 
Tranchant is silent as to the material of the pump housing.  However, Muller teaches a similar dispensing assembly wherein the pump housing may be at least partially formed of translucent material in order to illuminate components of the dispenser as desired [0026]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump housing such that it is at least partially formed of a translucent material in order to allow desired components to be illuminated as suggested by Muller.
Further, Tranchant illustrates an apparent divider between the dispensing chamber and the container (see Fig. 2; not numbered, annular element positioned under main body 20).  Although he is silent as to the material of the divider, he teaches that the fluids contained in the container are activated by irradiation, and that it is important to conserve the inactive form while stored in the container before use [0005, 0055].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prior art device by providing an opaque divider which would shield the stored fluid from being prematurely activated.
Tranchant teaches that the light emits light having a wavelength between about 200 nm and about 400 nm [0040] which overlaps the claimed range; thus, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Although Tranchant does not expressly disclose the radiant flux of the light, Tranchant teaches that the light selected depends on the power required [0057].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device to provide light that emits radiant flux within the claimed range in order to achieve a desired level of irradiation and activation of the composition.
Regarding Claim 2:  Tranchant further teaches that the dispensing assembly has a dispensing outlet (Fig. 2, element 36), wherein said light (element 32) is located proximal said dispensing outlet.
Regarding Claim 3:  Tranchant further teaches that the dispensing assembly has a dispensing outlet having a dispensing direction, wherein said light is disposed to emit light in a direction in line with or intersecting said dispensing direction [0042].
Regarding Claim 10:  The prior art teaches the elements of Claim 1, as described above.  Tranchant teaches that the container is connected to a dispenser pump of conventional means for dispensing a fluid [0037].  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Therefore, the container of Tranchant is fully capable of being pressurized to a pressure in excess of atmosphere pressure as claimed.

Response to Arguments
Applicant's arguments filed 8/13/2020 have been fully considered but they are not persuasive. Applicant has argued that the cited prior art fails to teach the packages and/or methods comprising the components cited in the claim.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., methods comprising the components recited in the claim) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, applicant’s arguments are not found persuasive and the rejections of the claims under 35 USC 103 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                           
/NATASHA N CAMPBELL/Examiner, Art Unit 1714